ORDER
PER CURIAM.
Husband, Kirk Thomas Miller, appeals from the decree of dissolution of his marriage to wife, Lisa Irene Miller. Wife cross-appeals. We have reviewed the record on appeal and find the decree is supported by substantial evidence.and is not against the weight of the evidence; no error of law appears. An opinion would have no prece-dential value. The parties, however, have been furnished with a memorandum for their information only, setting forth the facts and *252reasons for this order. The decree of dissolution is affirmed pursuant to Rule 84.16(b).